         Case 7:17-cv-01114-RDP Document 201 Filed 09/03/21 Page 1 of 3                                   FILED
                                                                                                 2021 Sep-03 AM 09:51
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION

MICHAEL W RONDINI, as Administrator                   )
and Personal Representative for the Estate            )
of MEGAN ELIZABETH RONDINI,                           )
deceased,                                             )
                                                      )
               Plaintiff,                             )
                                                      )
vs.                                                   )               CASE NUMBER
                                                      )               7:17-cv-01114-RDP
TERRY J. BUNN, JR.,                                   )
                                                      )
                                                      )
               Defendant.                             )

             DEFENDANT’S MOTION FOR LEAVE TO FILE UNDER SEAL

       Defendant Terry J. Bunn, Jr. hereby moves the Court for leave to file a motion under seal

pursuant to Rule 412(c), Fed. R. Evid.. In support of this motion, Bunn states as follows:

       Defendant intends to file a motion under Rule 412(b)(2), Fed. R. Evid., regarding Megan

Rondini’s past sexual behavior and sexual predisposition. Rule 412(c)(2) states:

       “Before admitting evidence under this rule, the court must conduct an in
       camera hearing and give the victim and parties a right to attend and be heard.
       Unless the court orders otherwise, the motion, related materials, and the record
       of the hearing must be and remain sealed.”

See Judd v. Rodman, 105 F.3d 1339, 1341 n.6 (11th Cir. 1997) (noting that the district court

“ordered that the pertinent motions in limine be sealed consistent with the procedural requirements

of Rule 412(c)(2)”); Dunegan v. City of Council Grove, 189 F.R.D. 649, 652 (D. Kan. 1999) (“The

proper procedure [under Rule 412] would have been to submit the memorandum to the court with

a motion to file it under seal.”); United States v. Smith, No. 19-324 (BAH), 2020 U.S. Dist. LEXIS

188329, at *52 n.17 (D.D.C. Oct. 9, 2020) (“The sealing requirement should not be taken lightly

… After all, the sealing directive is integral to the Rule’s aim of ‘safeguard[ing] the alleged victim
         Case 7:17-cv-01114-RDP Document 201 Filed 09/03/21 Page 2 of 3




against the invasion of privacy, potential embarrassment and sexual stereotyping that is associated

with public disclosure of intimate sexual details.’ Fed. R. Evid. 412, Advisory Comm.”).

       Bunn will submit a paper copy of his proposed Rule 412(b)(2) motion with attached

exhibits to the Clerk’s Office in accordance with Rule 412(c) and this Court’s instructions for

filing materials under seal as set out in Section III.A. of the Court’s Civil Administrative

Procedures Manual.


       WHEREFORE, Defendant Terry J. Bunn, Jr. respectfully requests that the Court order that

his motion pursuant to Rule 412(b)(2) and supporting exhibits be filed under seal and that the

Court conduct an in camera hearing on his motion.


                                             Respectfully submitted,

                                             /s/ Richard E. Smith
                                             Richard E. Smith (ASB-6536-M69R)
                                             Rachel J. Moore (ASB-8944-O64R)
                                             W. Ivey Gilmore, Jr. (ASB-4395-I66W)
                                             Laura J. Crissey (ASB-1078-A62C)
                                             Attorneys for Defendant, Terry J. Bunn, Jr.

OF COUNSEL:
CHRISTIAN & SMALL, LLP
505 20th Street North
1800 Financial Center
Birmingham, AL 35203
Telephone: (205) 795-6588
Facsimile: (205) 328-7234
Email: res@csattorneys.com
rjmoore@csattorneys.com

OF COUNSEL:
GILMORE, ROWLEY, CRISSEY & WILSON, LLC
1905 7th Street
Tuscaloosa, AL 35401
Telephone: (205) 752-8338
Facsimile: (205) 752-1283
Email: gilmore@gilmorerowley.com
         Case 7:17-cv-01114-RDP Document 201 Filed 09/03/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 3rd day of September, 2021, I electronically filed the foregoing
document with the CM/ECF E-Filing Website system, which will send notification of such filing
to the following e-mail addresses:

Attorneys for Plaintiff
Leroy Maxwell, Jr.
Austin T. Russell
MAXWELL LAW FIRM
2100 1st Avenue North - Suite 370
Birmingham, AL 35203
maxwell@mxlawfirm.com
arussell@mxlawfirm.com

Julie E. Heath (Admitted PHV)
FARROW-GILLESPIE & HEATH, LLP
1700 Pacific Avenue, Suite 3700
Dallas, TX 75201
julie.heath@fghlaw.com



                                              /s/ Richard E. Smith
                                              OF COUNSEL
